DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on October 25, 2022.
Currently, claims 46, 92, 121-122, 125, and 127-140 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

           Maintained Rejections
Claim Rejections - 35 USC § 103
Claims 46, 92, 121-122, 125, and 127-130 remain rejected under 35 U.S.C. 103 as being unpatentable over Rigo et al. in view of Vickers et al. and Khvorova et al. for the reasons set forth in the last Office action mailed on July 13, 2022 and for the reasons stated below.
Applicant's arguments filed on October 25, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Rigo pertains to antisense oligonucleotides, not double stranded RNAs (dsRNAs), and because Rigo does not teach modifying the antisense oligonucleotides to dsRNAs. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, applicant’s attention is directed to the fact that Rigo’s “antisense compounds” targeting C9ORF72 are taught to encompass “siRNAs” as noted in the last Office action. As such, applicant’s characterization that Rigo is limited to single-stranded antisense oligonucleotides is not factually correct. Further, even if Rigo’s disclosure were to be strictly limited to C9ORF72-targeting single-stranded antisense oligonucleotides, such teaching is not sufficient to render the claimed dsRNAs nonobvious because both double-stranded siRNAs and single-stranded antisense oligonucleotides were known to function as target inhibitors in a target nucleotide sequence-specific manner such that they are functionally interchangeable and equivalent as evidenced by the teachings of Rigo and Vickers. See paragraph 0027 of Rigo for the following, wherein underline has been added for emphasis.

    PNG
    media_image1.png
    144
    499
    media_image1.png
    Greyscale

See also page 7117 of Vickers for the following, wherein underline has been added for emphasis.

    PNG
    media_image2.png
    120
    458
    media_image2.png
    Greyscale

             Applicant argues that Vickers’ teachings pertain to “cell-based assays” and does not teach the claimed di-branched siRNA molecules targeting C9ORF72. In response, it is noted that there is no teaching in the cited art that Vickers’ “cell-based assays” showing that siRNAs and antisense oligonucleotides “behave similarly” are inapplicable to making a compound having two connected siRNA molecules. Further, as noted above, applicant cannot attack cited references individually to show nonobviousness of the claims. 
Applicant argues that the claimed composition “exhibits unexpected results” by pointing out Example 10 and Figure 45A of the instant application, wherein “c9-241 and c9-7005 were unexpectedly found to knockdown the C9ORF72 mRNA expression in mouse liver, kidney, and spleen”, which could not have been reasonably predicted. The examiner fails to understand why the results in Figure 45A could not have been reasonably predicted as applicant did not articulate the reason for such alleged lack of reasonable prediction. Further, there is no statistically significant difference in the levels of C9ORF72 knockdown observed in liver, kidney, and spleen treated by “c9-241” having a complementarity to SEQ ID NO:2 claimed in the instant case compared to PBS treatment. In fact, there is little or no clearly detectable reduction in C9ORF72 mRNA expression in the liver and kidney tissues between PBS and “c9-241” treatments. Furthermore, even if the results in the spleen tissues provided by “c9-241” having a complementarity to SEQ ID NO:2 claimed in the instant case should be regarded truly unexpected, it is noted that the instant claims do not require that the compound should reduce C9ORF72 mRNA expression in specific tissue types. Hence, the alleged unexpected results are not commensurate in scope with the claims. Note that unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
In view of the foregoing, this rejection is maintained.

       New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 127 and 140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 127 recites that the region of complementarity that “is substantially complementary to the sequence of SEQ ID NO: 1” “is comprising 2, 3, 4, 6, or 8 nucleic acids.” It is unclear how such few nucleic acids (e.g., 2, 3, 4, 6, or 8) can possibly be “substantially complementary to the sequence of SEQ ID NO: 1”, which is 45 nucleotides in length. 
Claim 140 recites the limitation "wherein the degradation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 127-128 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 127 recites that the region of complementarity comprises “2, 3, 4, 6, or 8 nucleic acids”, “wherein the region of complementarity is substantially complementary to the sequence of SEQ ID NO: 1.” As noted above, SEQ ID NO:1 is 45 nucleotides in length. Hence, claim 127 reciting that the region of complementarity against SEQ ID NO:1 is only “2, 3, 4, 6, or 8 nucleic acids” resulting in about 4.5%-18% complementarity broadens the “substantially complementary” limitation recited in claim 46 as currently amended. Hence, claim 127 fails to further limit the subject matter of claim 46.
Claim 128 recites, “each antisense strand comprises a region of complementarity, which is substantially complementary to SEQ ID NO: 1.” This limitation is already recited in claim 46. Hence, claim 128 fails to further limit the subject matter of claim 46.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 131-140 are rejected under 35 U.S.C. 103 as being unpatentable over Rigo (US 2017/0349897 A1, of record) in view of Vickers et al. (The Journal of Biological Chemistry, 2003, 278:7108-7118, of record) and Khvorova et al. (US 2017/0312367 A1, of record).
Rigo teaches making “C9ORF72 specific inhibitor” compounds, especially “antisense compounds” including “siRNAs”, which are “capable of specifically inhibiting the expression of C9ORF72 mRNA”, wherein inhibition of C9ORF72 is useful for treating neurodegenerative diseases such as ALS. See paragraphs 0002, 0027, 0040, and 0206. 
Rigo discloses an oligonucleotide of SEQ ID NO:49 targeted to nucleotide positions 7-26 of SEQ ID NO:1 claimed in the instant case.
It is noted that Rigo’s SEQ ID NO:49 is complementary to a 13-mer sequence at positions 1-13 of SEQ ID NO:2 claimed in the instant case. 
Rigo demonstrates that an antisense oligonucleotide of SEQ ID NO:49 identified as ISIS No. 806679 at 700 g provides a high level (e.g., 80-90%) of inhibition of human C9ORF72 mRNA expression in the cortex and spinal cord of C9B183 transgenic mice (see Table 14), wherein the antisense oligonucleotide is selected as one of three C9ORF72-targeting oligonucleotides tested in cynomolgus monkeys (see paragraph 0440 and Table 17). 
Rigo does not teach that the “siRNAs” functioning as a “C9ORF72 specific inhibitor” have a structure having two siRNA molecules linked by a linker. 
Vickers teaches that active target sites providing a target mRNA reduction of 50% or greater by single-stranded antisense oligonucleotides are also found to be active target sites for double-stranded siRNAs in a dose-dependent manner such that “active siRNAs that targeted a site previously shown to be a good target site for RNase H-dependent oligonucleotides showed activity comparable with that of the RNase H-dependent oligonucleotide” thus “active RNase H-dependent oligonucleotide binding sites would be predictive of active siRNA sites.” Hence, Vickers reports that “a significant concordance exists between siRNA and RNase H-dependent oligonucleotide binding sites on target RNAs.” See pages 7113 and 7116. 
See also Figures 7A-7B showing the similar levels of dose-dependent target inhibition (PTEN in 7A and ICAM-1 in 7B) by antisense oligonucleotides (solid bars) and siRNAs (open bars) targeted to the same target sites as copied below.

    PNG
    media_image3.png
    505
    373
    media_image3.png
    Greyscale

Khvorova teaches making an siRNA composition comprising two linked, chemically modified siRNA molecules as illustrated in the structure of Figure 1 copied below, wherein each strand is 100% modified with 2’-F and 2’-OMe modifications. 

    PNG
    media_image4.png
    366
    931
    media_image4.png
    Greyscale

Khvorova teaches that the above structure is useful in “therapeutic strategy” and is “efficiently and stably delivered” to “multiple regions of the brain” and exhibits “unprecedented efficacy of delivery” as well as “unexpected improvement in distribution, in vivo efficacy and safety.” See paragraphs 0005-0006 and 0082. 
Khvorova teaches that “any carbon or oxygen atom of the linker is optionally replaced with a nitrogen atom, bears a hydroxyl substituent, or bears an oxo substituent.” See paragraph 0015.
Khovorva teaches that the linker can comprise a “polyvalent organic species” such as “glycerol” and that “one or more terminal 5’ positions of the branched oligonucleotide compound” can comprises a hydrophobic moiety such as a “cholesterol derivative”. See paragraphs 0014, 0105-0107.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make an siRNA molecule comprising an RNA counterpart of Rigo’s SEQ ID NO:49 as the antisense strand and to utilize Khvorova’s fully (100%) modified siRNA structure in Figure 1. One of ordinary skill in the art would have been motivated to make a double-stranded siRNA molecule comprising an RNA counterpart of Rigo’s effective/active antisense oligonucleotide of SEQ ID NO:49 with a reasonable expectation of success, because siRNAs and antisense oligonucleotides were deemed functionally equivalent as both reduce target RNA by antisense mechanism such that both are species of “antisense compounds” as taught by Rigo, and because it was known in the art that active siRNAs can be designed based on active antisense oligonucleotides such that “active siRNAs that targeted a site previously shown to be a good target site for RNase H-dependent oligonucleotides showed activity comparable with that of the RNase H-dependent oligonucleotide” as reported by Vickers. Since Rigo’s antisense oligonucleotide of SEQ ID NO:49 was one of the three final oligonucleotides selected for in vivo testing in non-human primates (see Table 17), wherein SEQ ID NO:49 provided up to 80-90% inhibition of human C9ORF72 mRNA expression in the cortex and spinal cord of C9B183 transgenic mice at 700 g (see Table 14), and since “siRNA” was expressly disclosed as being an “antisense compound” along with antisense oligonucleotides thus qualifies as a “C9ORF72 specific inhibitor” by Rigo (see paragraphs 0027 and 0040), wherein a “a significant concordance” between “siRNA and RNase H-dependent oligonucleotide binding sites on target RNAs” was known in the art as taught by Vickers (see page 7113) such that “active RNase H-dependent oligonucleotide binding sites would be predictive of active siRNA sites” (see page 7116), one of ordinary skill in the art would have reasonably pursued making a double-stranded siRNA molecule targeting the same target site as Rigo’s active SEQ ID NO:49, thereby obtaining an siRNA molecule whose antisense strand is substantially complementary to SEQ ID NO:1 and SEQ ID NO:2 claimed in the instant case, wherein such siRNA molecule would have been reasonably predicted to provide at least 50% or 90% inhibition of human C9ORF72 mRNA in a dose-dependent manner in view of the teachings of Vickers including Figures 7A-7B. 
One of ordinary skill in the art would have been further motivated to utilize Khvorova’s fully modified siRNA structure in Figure 1 by incorporating the siRNA molecule rendered obvious hereinabove into each of the two linked, chemically modified siRNAs with a reasonable expectation of success in order to render the C9ORF72 specific inhibitor more accessible to the brain for the purpose of testing the therapeutic potential of the siRNA molecule for treating neurodegenerative diseases, because it was known in the art that inhibition of C9ORF72 is useful for treating neurodegenerative diseases as taught by Rigo, who also demonstrated SEQ ID NO:49-mediated inhibition of C9ORF72 in the cortex of C9B183 transgenic mice, and because Khvorova’s siRNA structure in Figure 1 was taught to possess superior, improved properties such as “unprecedented efficacy of delivery” to “multiple regions of the brain”, thereby showing as “unexpected improvement in distribution, in vivo efficacy and safety” (see paragraphs 0006 and 0082). Further, one of ordinary skill in the art would have incorporated any of linker species taught by Khvorova, wherein the linker species satisfy the instantly claimed linker species. 
Since the structure of the branched siRNA molecule rendered obvious in the instant rejection is patentably indistinguishable from that claimed in the instant case, it necessarily follows that “at least one antisense strand” of the branched siRNA molecule rendered obvious in the instant rejection inherently “enhances degradation of the region of complementarity”, “wherein the degradation comprises nuclease degradation”, absent objective evidence to the contrary. 
In view of the foregoing, claims 131-140 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635